         Case 2:19-cv-01421-KJM-KJN Document 31 Filed 04/13/21 Page 1 of 3


 1   FORSLUND LAW, LLC
     Jacqueline A. Forslund # 154575
 2   P.O. Box 4476
 3
     Sunriver, OR 97707
     Telephone:     541-419-0074
 4   Fax:           541-593-4452
     Email:         jaf@forslundlaw.com
 5
     Attorney for Plaintiff
 6

 7                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
 8
     FRANK FERNANDO MADRID,              )                Case No. 2:19-CV-01421-KJM-KJN
 9
                                         )
10         Plaintiff                     )                STIPULATION AND
                                         )                ORDER FOR AWARD OF ATTORNEY’S
11   v.                                  )                FEES AND COSTS PURSUANT TO
                                         )                28 U.S.C. §§ 1920 AND 2412(d).
12
     ANDREW M. SAUL,                     )
13   Commissioner of Social Security,    )
                                         )
14         Defendant                     )
                                         )
15
     ____________________________________)
16
            IT IS HEREBY STIPULATED by and between the parties through their undersigned counsel,
17
     subject to the approval of the Court, that Plaintiff be awarded attorney fees and expenses in the
18
     amount of SIX THOUSAND FIVE HUNDRED dollars and ZERO cents ($6,500.00) under the Equal
19   Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and costs in the amount of four hundred dollars
20   ($400.00) under 28 U.S.C. § 1920. This amount represents compensation for all legal services
21   rendered on behalf of Plaintiff by counsel in connection with this civil action, in accordance with 28
22   U.S.C. §§ 1920; 2412(d).

23          After the Court issues an order for payment of EAJA fees and expenses to Plaintiff, the
     government will consider the matter of Plaintiff’s assignment of EAJA fees and expenses to
24
     Plaintiff’s attorney. The government’s ability to honor the assignment will depend on whether the
25
     fees and expenses are subject to an offset allowed under the United States Department of the
26
     Treasury’s Offset Program pursuant to Astrue v. Ratcliff, 130 S. Ct. 2521 (2010). After the order of
27
     EAJA fees and expenses is entered, the government will determine if they are subject to an offset.
28

     Madrid v. Saul                     Stipulation and Order    E.D. Cal. 2:19-cv-01421-KJM-KJN
         Case 2:19-cv-01421-KJM-KJN Document 31 Filed 04/13/21 Page 2 of 3


 1          If it is determined that Plaintiff’s EAJA fees and expenses are not subject to an offset under
 2   Astrue v. Ratcliff, 130 S. Ct. 2521 (2010), and the Department of Treasury’s Offset Program, then the

 3   check for EAJA fees and expenses shall be made payable to Jacqueline A. Forslund, based upon
     Plaintiff’s assignment of these amounts to Plaintiff’s attorney.
 4
            The parties agree that whether these checks are made payable to Plaintiff or Jacqueline A.
 5
     Forslund, such checks shall be mailed to Plaintiff’s attorney.
 6
            The parties further agree that the check for costs shall be made payable to Frank Fernando
 7
     Madrid, but mailed to Plaintiff’s attorney. After Plaintiff’s attorney receives the check for costs, she
 8   will forward the check to Plaintiff.
 9          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA attorney
10   fees, and does not constitute an admission of liability on the part of Defendant under the EAJA or

11   otherwise. Payment of the agreed amount shall constitute a complete release from, and bar to, any
     and all claims that Plaintiff and/or Plaintiff’s Counsel may have relating to EAJA attorney fees in
12
     connection with this action.
13

14
                                                      Respectfully submitted,
15
     Date: April 12, 2021                             JACQUELINE A. FORSLUND
16                                                    Attorney at Law
17

18                                                    /s/Jacqueline A. Forslund
                                                      JACQUELINE A. FORSLUND
19                                                    Attorney for Plaintiff
20
     Date: April 12, 2021                             MCGREGOR W. SCOTT
21                                                    United States Attorney
                                                      DEBORAH STACHEL
22                                                    Regional Chief Counsel, Region IX
23
                                                      Social Security Administration

24                                                    /s/Michael Marriott
                                                      MICHAEL MARRIOTT
25                                                    Special Assistant United States Attorney
                                                      *By email authorization
26
                                                      Attorney for Defendant
27

28

     Madrid v. Saul                         Stipulation and Order   E.D. Cal. 2:19-cv-01421-KJM-KJN
         Case 2:19-cv-01421-KJM-KJN Document 31 Filed 04/13/21 Page 3 of 3


 1
                                             ORDER
 2

 3
     APPROVED AND SO ORDERED

 4   Dated: April 13, 2021

 5
     madr.1421
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Madrid v. Saul              Stipulation and Order   E.D. Cal. 2:19-cv-01421-KJM-KJN
